DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	Yoon (US 2008/0037143) depicts in Figures (2, 3, 4 and 10A) and teaches on Paragraphs [0037, 0045, 0051 and 0067-0068] A camera module comprising: a lens holder (216) comprising a bottom end supported by a base and an upper end  opposite to the bottom end; a lens part (222, 224 and 226) comprising a upper portion (222) and a bottom portion (226), the outer diameter of the upper portion being small than that of the bottom portion; and a voice-coil motor (236, 232,234 and 240) configured for driving the lens part (222,224 and 226) to move toward or away from the image sensor, the voice-coil motor being sleeved around the upper portion (210). Yoon teaches that the camera module includes an image sensor connected to a base at the bottom of the lens assembly However, does not teach the specifics of the configuration.
Ye et al  (US 7,221,524) depicts in Figure 1 and teaches on Column 16, Lines 49-60 and Column 17, Lines 10-50 that it is advantageous when forming a camera module to form the base of the camera module using a substrate comprising a supporting surface (flexible circuit board); an imaging sensor (CCD) supported on the supporting surface and electrically connected to the substrate. 	
LI et al (US 2015/0281528 A1) teaches A camera module includes a voice coil motor, a lens module, a substrate, an imagine sensor, a circuit board and a conductive adhesive tape. The voice coil motor includes a conductive housing defining a first hole. The lens module is received 
Hedge et al. (US 2014/0063821) discloses a camera module (camera module 132, fig. 4D, ¶0055) comprising: 
a voice coil motor having a conductive housing, said housing having a plurality of side surfaces and shaped to define a first hole (voice coil motor 143 having a conductive housing 134, said housing having a plurality of side surfaces and shaped to define a first hole; ¶0043-0044, ¶0055, figs. 4C-D; Casing 134 may be composed of and/or include any suitable material (e.g., metal, ferromagnetic metal, gold coating, silver coating, nickel coating, etc.)); 
a lens module positioned substantially within the first hole (optics protector 144, understood as lens module, is positioned substantially within the first hole, fig. 4C, D); 
a substrate, said substrate having a plurality of sides and shaped to define a second hole (substrate 180 having a plurality of sides and shaped to define a second hole, fig. 4D, ¶0044-0046, 0056, 0059, 0064); 
a circuit board (circuit board 170, fig. 4D, ¶0043, ¶0055-0059); 
an image sensor with an optical part (image sensor 187, has an inherent image capturing portion on top to capture images understood as optical part, fig. 4D, ¶0055, 0064); and 
conductive adhesive tape ( ¶0051).

Allowable Subject Matter
 	As of Claim 1: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 1 that includes, “the screw thread structure and a second portion of the outer side of the lens form a groove portion, and the groove portion is filled with adhesive, and the first portion of the inner side of the voice coil motor is a lower portion of the inner side of the voice coil motor, the second portion of the inner side of the voice coil motor is an upper portion of the inner side of the voice coil motor, the first portion of the outer side of the lens is a lower portion of the outer side of the lens, and the second portion of the outer side of the lens is an upper portion of the outer side of the lens.”
 	As of claims 2-7: Claims 2-7 depend on Claim 1 and are allowed as well.
As of Claim 8: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 8 that includes, “the screw thread structure and a second portion of the outer side of the lens form a 6Application No. TBDDocket No.: 0700.1041 groove portion, and the groove portion is filled with adhesive, and the first portion of the inner side of the voice coil motor is a lower portion of the inner side of the voice coil motor, the second portion of the inner side of the voice coil motor is an upper portion of the inner side of the voice coil motor, the first portion of the outer side of the lens is a lower portion of the outer side of the lens, and the second portion of the outer side of the lens is an upper portion of the outer side of the lens.”
 	As of claims 9-14: Claims 9-14 depend on Claim 8 and are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697